PD-0238-15
                                                                          COURT OF CRIMINAL APPEALS
                                                                                          AUSTIN, TEXAS
                                                                          Transmitted 7/7/2015 4:06:48 PM
                                                                            Accepted 7/7/2015 4:26:14 PM
                                                                                           ABEL ACOSTA
                                      PD­0238­15                                                   CLERK
 
WILLIAN HERNANDEZ        §  IN THE TEXAS COURT OF 
                         §   
vs.                      §  CRIMINAL APPEALS 
                         §   
THE STATE OF TEXAS       §  STATE OF TEXAS 
 
 
      DEFENDANT’S SECONDMOTION EXTENTION OF TIME 
 
TO THE HONORABLE JUDGES OF SAID COURT: 

      Now  comes  William  Hernandez,  Defendant,  and  files  this  Motion  for 

extension of time  of this cause from  its present setting of July 1, 2015 until July 7, 

2015 and shows the following: 

      1.            This  motion  is  filed  in  accordance  with  Article  29.03  of  the 

                    Texas Code of Criminal Procedure. 

      2.            This  is  Defendant’s  Second  motion  for  extension  of  time.  The 

                    Brief was due on July 1, 2015. 

      2.     Counsel,  Ronald  T.  Spriggs,  needed  additional  time  because  of 

computer  problems and the office air conditioner broke. With  the air condition not 

working,  the  office  became  unbearable.  Counsel  could  not  work  in  his  office 

because of the heat.  

      3.     This motion is  not  made for  purposes of  delay but that justice may be 




           July 7, 2015
done. 

         WHEREFORE,  PREMISES  CONSIDERED​
                                         ,  Defendant  prays  that  the 

Court  enter its  order extending  the time  to file the  brief in this matter until July 7, 

2015,  continuing  this  cause  until  some  future  date,  or,  in  the alternative, sets this 

motion for hearing. 

                                            Respectfully submitted, 
 
                                            Ronald T. Spriggs 
                                            1011 S. Jackson Street 
                                            Amarillo, Texas 79101 
                                            Tel: (806) 376­7260 
                                            Fax (806) 372­3298 
                                            e­mail: ​ spriggslawronald@gmail.com  
                                             
                                            By​  : /S/Ronald T. Spriggs 
                                                 Ronald T. Spriggs 
                                                 State Bar No. 00792853 
                                                 Attorney for Petitioner 
                                                 William Hernandez 
                                                  
                                                  
                                                  
                                                  
                                                  
                                                  
                                                  
                                                  
                                                  
                                                  
                                                  
                                                  
                                                  
 
 
                                   VERIFICATION 
 
 
STATE OF TEXAS                        § 
                                      § 
POTTER COUNTY                         § 
 
 
    "My  name  is  Ronald  T.  Spriggs  and  I  am  the  attorney  of  record  for 

WILLIAM HERNANDEZ and have been so for the last 45 days. 

      "I have read the Motion for Extension  of time and every  statement is within 

my personal knowledge and is true and correct." 

                                                                                                
                                          /s/ Ronald T. Spriggs 

 
 
                           CERTIFICATE OF SERVICE 
 
      This  is  to  certify  that  on  July  6, 2015, a true and correct copy of  the above 

and  foregoing  document  was  served  on  the  District  Attorney's  Office,  Harris 

County, by facsimile transmission to 713 755­0242. 

 
 
                                          /S/ Ronald T. Spriggs